                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                                CRIMIAL CASE NO. 1:08-CR-046

              Plaintiff,                                 Judge Michael R. Barrett

       v.

OMAR JONES,

              Defendant.


                                  OPINION AND ORDER

       This matter is before the Court on Defendant’s motion seeking relief under Rule

60(b)(4) (the “60(b) motion”) (Doc. 203) and Plaintiff’s response thereto (Doc. 209). For

the reasons that follow, the Court is required to transfer the 60(b) motion to the Sixth

Circuit.

       I.     BACKGROUND

       Following a trial by jury held May 27–29 and June 2–3, 2009, Defendant was found

guilty of counts 1 through 3 (distribution of cocaine based in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(c)), count 4 (possession with intent to distribute 5 grams or more of

cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii)), count 5 (possession

with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)), count

6 (felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2)),

and count 7 (possession of a firearm in furtherance of drug trafficking in violation of 18

U.S.C. § 924(c)(1)(A)(i) of the indicted offenses. (Doc. 147). On October 7, 2009, he

was sentenced to 120 months on counts 1–6, to be served concurrently, and 60 months

on count 7, to be served consecutively to counts 1–6. (Doc. 147).


                                              1
       On March 25, 2013, Defendant moved to vacate his conviction under 28 U.S.C. §

2255. (Doc. 176), which this Court denied. (Doc. 197). The court of appeals denied the

certificate of appealability application as to all grounds. (Doc. 200). The Supreme Court

of the United States denied review on November 4, 2015. (Doc. 202). Over a year later,

on February 1, 2017, Defendant filed the present 60(b) motion. As grounds, Defendant

points to an allegedly improperly handled oral motion to dismiss count 7 that was made

during his trial.

       II.     STANDARD OF REVIEW

       A motion made under Fed. R. Civ. P. 60(b) may, in fact, present a second or

successive § 2255 motion if it “‘seeks to add a new ground for relief[.]’” In re Nailor, 487

F.3d 1018, 1022 (quoting Gonzalez v. Crosby, 545 U.S. 524, 2648, 125 S. Ct. 2641, 162

L. Ed. 2d 480 (2005)). 1 A second or successive § 2255 motion requires either:

       (1) newly discovered evidence that, if proven and viewed in light of the
       evidence as a whole, would be sufficient to establish by clear and
       convincing evidence that no reasonable factfinder would have found the
       movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral
       review by the Supreme Court, that was previously unavailable.

28 U.S.C. § 2255(h). Critically here, such a motion “must be certified as provided in

section 2244 by a panel of the appropriate court of appeals” as containing either new

evidence or new, retroactive, constitutional law. Id. Section 2244(b)(3) provides: “(A)

Before a second or successive application permitted by this section is filed in the district

court, the applicant shall move in the appropriate court of appeals for an order authorizing

the district court to consider the application.” This precertification is mandatory. See In


       1 The Nailor court concluded that Gonzalez’s “reasoning is applicable” to a § 2255 case, even
though that case considered §§ 2254 and 2244. Id.

                                                 2
re Sims, 111 F.3d 45, 47 (6th Cir. 1997) (“[W]hen a second or successive . . . § 2255

motion is filed in the district court without § 2244(b)(3) authorization from [the court of

appeals], the district court shall transfer the document to [the court of appeals] pursuant

to 28 U.S.C. § 1631.”); Albo v. United States, 498 Fed. Appx 490, 495 (6th Cir. 2012)

(“Since [defendant’s] Rue 60(b) motion is a second or successive § 2255 motion, the

district court should have transferred the case to [the court of appeals] for certification.”)

(citing Sims).

       III.      ANALYSIS

       Defendant’s 60(b) motion plainly seeks to add a new ground for relief following a

determination on the merits of his original § 2255 motion. It is therefore second or

successive for purposes of § 2255(h). Defendant offers no reason why this new claim

could not have been raised in the original § 2255 motion. Regardless, the Court is without

jurisdiction to consider a second or successive § 2255 motion without the Sixth Circuit’s

prior authorization.

       IV.       CONCLUSION

       The Clerk is hereby directed to TRANSFER Defendant Omar Jones’s 60(b) motion

(Doc. 203) to the United States Court of Appeals for the Sixth Circuit as a second or

successive motion pursuant to 28 U.S.C. § 1631 for authorization under 28 U.S.C. §

2244(b)(3)(A).

       IT IS SO ORDERED.

                                                         s/ Michael R. Barrett
                                                         Michael R. Barrett, Judge
                                                         United States District Court




                                              3
